
      
        ENVIRONMENTAL PROTECTION AGENCY 
        40 CFR Part 52 
        [EPA-R09-OAR-2008-0237; FRL-8564-2] 
        Revisions to the California State Implementation Plan 
        
          AGENCY:
          Environmental Protection Agency (EPA). 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:

          EPA is proposing to approve revisions to the Ventura County Air Pollution Control District (VCAPCD) portion of the California State Implementation Plan (SIP). These revisions concern oxides of nitrogen (NOX) emissions from stationary internal combustion engines. We are approving a local rule that regulates these emission sources under the Clean Air Act as amended in 1990 (CAA or the Act). We are taking comments on this proposal and plan to follow with a final action. 
        
        
          DATES:
          Any comments must arrive by June 9, 2008.
          
        
        
          ADDRESSES:
          Submit comments, identified by docket number EPA-R09-OAR-2008-0237, by one of the following methods: 
          1. Federal eRulemaking Portal: www.regulations.gov. Follow the on-line instructions. 
          2. E-mail: steckel.andrew@epa.gov.
          
          3. Mail or deliver: Andrew Steckel (Air-4), U.S. Environmental Protection Agency Region IX, 75 Hawthorne Street, San Francisco, CA 94105-3901. 
          
            Instructions: All comments will be included in the public docket without change and may be made available online at www.regulations.gov, including any personal information provided, unless the comment includes Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Information that you consider CBI or otherwise protected should be clearly identified as such and should not be submitted through www.regulations.gov or e-mail. www.regulations.gov is an “anonymous access” system, and EPA will not know your identity or contact information unless you provide it in the body of your comment. If you send e-mail directly to EPA, your e-mail address will be automatically captured and included as part of the public comment. If EPA cannot read your comment due to technical difficulties and cannot contact you for clarification, EPA may not be able to consider your comment. 
          
            Docket: The index to the docket for this action is available electronically at www.regulations.gov and in hard copy at EPA Region IX, 75 Hawthorne Street, San Francisco, California. While all documents in the docket are listed in the index, some information may be publicly available only at the hard copy location (e.g., copyrighted material), and some may not be publicly available in either location (e.g., CBI). To inspect the hard copy materials, please schedule an appointment during normal business hours with the contact listed in the FOR FURTHER INFORMATION CONTACT section. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Francisco Dóñez, EPA Region IX, (415) 972-3956, Donez.Francisco@epa.gov.
            
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        Throughout this document, “we,” “us” and “our” refer to EPA. 
        
          Table of Contents 
          I. The State's Submittal 
          A. What rule did the State submit? 
          B. Are there other versions of this rule? 
          C. What is the purpose of the submitted rule revision? 
          II. EPA's Evaluation and Action 
          A. How is EPA evaluating the rule? 
          B. Does the rule meet the evaluation criteria? 
          C. EPA recommendations to further improve the rule 
          D. Public Comment and Final Action 
          III. Statutory and Executive Order Reviews 
        
        I. The State's Submittal 
        A. What rule did the State submit? 
        Table 1 shows the rule addressed by this proposal with the dates that it was adopted by the local air agency and submitted by the California Air Resources Board. 
        
          Table 1.—Submitted Rule 
          
            Local agency 
            Rule No.
            Rule title 
            Adopted 
            Submitted 
          
          
            VCAPCD 
            74.9 
            Stationary Internal Combustion Engines 
            11/08/05 
            03/10/06 
          
        
        On March 30, 2006, this rule submittal was found to meet the completeness criteria in 40 CFR Part 51, Appendix V, which must be met before formal EPA review. 
        B. Are there other versions of this rule? 
        We approved a version of Rule 74.9 into the SIP on October 25, 2002 (67 FR 65501). 
        C. What is the purpose of the submitted rule revisions? 
        NOX helps produce ground-level ozone, smog and particulate matter, which harm human health and the environment. Section 110(a) of the CAA requires States to submit regulations that control NOX emissions. Rule 74.9 regulates NOX and carbon monoxide (CO) emissions from stationary internal combustion engines rated at 50 or more horsepower. The submitted rule contains three major revisions, originally suggested by EPA in the technical support document (TSD) for the SIP-approved version. 

        • The submitted rule requires biennial source tests and quarterly NOX screening tests with hand-held instrument, rather than relying exclusively on annual source testing. 
        • The submitted rule requires the installation of non-resettable elapsed operating time meters in order to qualify for rule exemptions involving engine operating hours. 
        • The requirement for biennial source testing to verify compliance with all emission limits has been clarified in the submitted rule. 
        In addition, the revised rule includes a new limitation on CO emissions for new engines. CO emissions are limited to 2000 ppmv for all stationary engines installed after adoption of the amended rule. EPA's TSD has more information about this rule. 
        II. EPA's Evaluation and Action 
        A. How is EPA evaluating the rule? 
        Generally, SIP rules must be enforceable (see section 110(a) of the Act), must require Reasonably Available Control Technology (RACT) for each category of sources covered by a Control Techniques Guidelines (CTG) document as well as each major source in nonattainment areas (see sections 182(a)(2) and 182(f)), and must not relax existing requirements (see sections 110(l) and 193). The VCAPCD regulates an ozone nonattainment area (see 40 CFR part 81), so Rule 74.9 must fulfill RACT. 
        Guidance and policy documents that we use to help evaluate enforceability and RACT requirements consistently include the following: 

        1. “State Implementation Plans; Nitrogen Oxides Supplement to the General Preamble; Clean Air Act Amendments of 1990 Implementation of Title I; Proposed Rule,” (the NOX Supplement), 57 FR 55620, November 25, 1992. 
        2. “Issues Relating to VOC Regulation Cutpoints, Deficiencies, and Deviations,” EPA, May 25, 1988 (the Bluebook). 
        3. “Guidance Document for Correcting Common VOC & Other Rule Deficiencies,” EPA Region 9, August 21, 2001 (the Little Bluebook). 
        4. “Determination of Reasonably Available Control Technology and Best Available Retrofit Control Technology for Stationary Spark-Ignited Internal Combustion Engines,” California Air Resources Board, November 2001. 
        B. Does the rule meet the evaluation criteria? 

        We believe this rule is consistent with the relevant policy and guidance regarding enforceability, RACT, and SIP relaxations. We note in the TSD that the revised rule (subsection D.5) exempts engines used in agricultural operations. Such an exemption is generally impermissible under the RACT requirements of CAA Sections 182(a)(2) and (f). However, the District submitted a convincing demonstration that there are no agricultural sources within the VCAPCD that meet the major source threshold for NOX emissions, and that therefore the agricultural exemption does not violate RACT requirements. The TSD has more information on our evaluation. 
        C. EPA Recommendations to Further Improve the Rule 
        The TSD describes additional rule revisions that do not affect EPA's current action but are recommended for the next time the local agency modifies the rule. 
        D. Public Comment and Final Action 
        Because EPA believes the submitted rule fulfills all relevant requirements, we are proposing to fully approve it as described in section 110(k)(3) of the Act. We will accept comments from the public on this proposal for the next 30 days. Unless we receive convincing new information during the comment period, we intend to publish a final approval action that will incorporate this rule into the federally enforceable SIP. 
        III. Statutory and Executive Order Reviews 
        Under the Clean Air Act, the Administrator is required to approve a SIP submission that complies with the provisions of the Act and applicable Federal regulations. 42 U.S.C. 7410(k); 40 CFR 52.02(a). Thus, in reviewing SIP submissions, EPA's role is to approve state choices, provided that they meet the criteria of the Clean Air Act. Accordingly, this action merely approves state law as meeting Federal requirements and does not impose additional requirements beyond those imposed by state law. For that reason, this  action:

        • Is not a “significant regulatory action” subject to review by the Office of Management and Budget under Executive Order 12866 (58 FR 51735, October 4, 1993); 
        • Does not impose an information collection burden under the provisions of the Paperwork Reduction Act (44 U.S.C. 3501 et seq.); 

        • Is certified as not having a significant economic impact on a substantial number of small entities under the Regulatory Flexibility Act (5 U.S.C. 601 et seq.); 
        • Does not contain any unfunded mandate or significantly or uniquely affect small governments, as described in the Unfunded Mandates Reform Act of 1995 (Pub. L. 104-4); 
        • Does not have Federalism implications as specified in Executive Order 13132 (64 FR 43255, August 10, 1999); 
        • Is not an economically significant regulatory action based on health or safety risks subject to Executive Order 13045 (62 FR 19885, April 23, 1997); 
        • Is not a significant regulatory action subject to Executive Order 13211 (66 FR 28355, May 22, 2001); 
        • Is not subject to requirements of Section 12(d) of the National Technology Transfer and Advancement Act of 1995 (15 U.S.C. 272 note) because application of those requirements would be inconsistent with the Clean Air Act; and 
        • Does not provide EPA with the discretionary authority to address, as appropriate, disproportionate human health or environmental effects, using practicable and legally permissible methods, under Executive Order 12898 (59 FR 7629, February 16, 1994). 
        In addition, this rule does not have tribal implications as specified by Executive Order 13175 (65 FR 67249, November 9, 2000), because the SIP is not approved to apply in Indian country located in the state, and EPA notes that it will not impose substantial direct costs on tribal governments or preempt tribal law. 
        
          List of Subjects in 40 CFR Part 52 
          Environmental protection, Air pollution control, Intergovernmental relations, Nitrogen dioxide, Reporting and recordkeeping requirements.
        
        
          Authority:
          42 U.S.C. 7401 et seq.
        
        
          Dated: April 22, 2008. 
          Laura Yoshii, 
          Acting Regional Administrator, Region IX.
        
      
      [FR Doc. E8-10405 Filed 5-8-08; 8:45 am] 
      BILLING CODE 6560-50-P 
    
  